Case 1:18-cv-01761-MSK-NYW Document 80 Filed 07/29/19 USDC Colorado Page 1 of 4




                    UNITED STATES DISTRICT COURT
                                                 for the
                                      District of Colorado

                                                       Case No. 18-CV-01761-MSK-NYW
                 Tiffany Grays, pro se

                       Plaintiff(s)


                         -V-

     Auto Mart USA, LLC; Jorge Pacheco;
  Auto Mart USA2; Daniel Ramirez, JB Ovalle;
  Donnie McElroy; Marco Sandoval; Auto Mart;
                   Jay Barber

                      Defendant(s)


   PLAINTIFF’S DECLARATION OF ATTORNEY’S FEES

  Ms. Tiffany Grays, pro se, Plaintiff, hereby declares under oath and penalty of perjury:

  1.      This affidavit is submitted in conjunction with Plaintiff’s Motion for Sanctions Pursuant
  to Fed. R. Civ. P. 11 AND 28 U.S.C. § 1927 (ECF No. 68); having just became ripe for the
  Courts’ consideration with the filing of Plaintiff’s Brief in Support of Plaintiff’s Motion for
  Sanctions (ECF No. 78). Allowing the Plaintiff the ability to provide the Court an accurate
  accounting of legal costs the Plaintiff has incurred on account of Defendants and Defendants
  legal counsel’s vexatiously multiplying proceedings, through counsel’s failure to perform any
  investigation into the validity of the statements provided to him by his clients; whom also wish to
  provide fraudulent documentation to Mr. Michael McKinnon, while having knowledge of the
  possibility Mr. McKinnon would provide the fraudulent documents to the Court. Therefor,
  counsel and Defendants have an established disregard for this Court, the Rules of this Court,
  therefor the Laws of this Land. In addition to the legal costs, there are many other damages,
  including but not limited to emotional distress, insomnia, physical pain, and loss of use of life the
  pro se Plaintiff has suffered as a result of Defendants and Mr. McKinnon’s reckless, willful and
  wanton conduct. This egregious conduct continues with the filing of Plaintiff’s Motion for
  Sanctions Pursuant to Rule 37, being filed within two days of this Declaration, as even with
  determination of the Motion for Sanctions Pursuant to Rule 11 pending, this is still not enough to
  discourage Defendants and counsel’s complicit insubordination to this Courts’ Orders.




                                                   1
Case 1:18-cv-01761-MSK-NYW Document 80 Filed 07/29/19 USDC Colorado Page 2 of 4




  2.       I, Tiffany Grays have been forced to fight for freedom and rights in Courts of varying
  jurisdiction in over twenty different cases over my life. Prior to the Plaintiff’s currently filed
  District of Colorado cases 18-cv-01761-MSK-NYW; 18-cv-01762-SKC-STV; and 18-cv-02271-
  CMA-NRN, the pro se Plaintiff had not been in Federal Court, other than Bankruptcy Court, on
  one occasion and which I had representation. I have not received any legal education, nor have I
  received assistance from an attorney in forming the Motions/Briefs responding to Defendants
  conduct necessitating Plaintiff’s Motion for Sanctions.

  3.      At my most recent full-time job, as a Product Owner for Granicus LLC (18-cv-02271-
  CMA-NRN), immediately prior to being forced to litigate this instant case as an unsuspecting
  consumer, I was making $46.88/hour, with benefits. As such, I charge $200.00/hour for my fees
  as a pro se litigant who is held to the same standards as attorneys. Being a pro se litigant in
  Federal Court is significantly more difficult and greater risk, than previous job duties,
  substantiating $46.88/hour x 4 = $187.52/hour.

  4.     The pro se Plaintiff never having been previously forced to track hours and provide
  descriptions, attempted in good-faith to do so (Exhibit 12 – Sanctions Billing Record).

  5.      Pro se Plaintiff believes these legal fees to be reasonable, appropriate and accurate, given
  the lack of prior experience and the accounting by Plaintiff while in the midst of Defendants
  indifference to this Court’s Orders.

  6.     Plaintiff has spent a total of 422 hours on filings required to respond to Defendants and
  counsel’s mendacity and fraudulent behavior, totaling $84,400 in fees.

  I, Tiffany Grays, declare under penalty of perjury that the foregoing is true and correct
  to the best of my knowledge.

  Signed on this 29th, day of July 2019.



                                           Respectfully Submitted,


                                                                             /s/ Tiffany Grays, pro se


                                                                                       Tiffany Grays
                                                                                    PO Box 472322
                                                                                 Aurora, CO 80047
                                                                                     (720) 623-1883
                                                                             Legalgrays@gmail.com




                                                     2
Case 1:18-cv-01761-MSK-NYW Document 80 Filed 07/29/19 USDC Colorado Page 3 of 4




                                       3
Case 1:18-cv-01761-MSK-NYW Document 80 Filed 07/29/19 USDC Colorado Page 4 of 4




                    UNITED STATES DISTRICT COURT
                                                for the
                                      District of Colorado

  Grays, Tiffany, pro se                                        18-CV-01761-MSK-NYW
          v
    Auto Mart, et al



                           CERTIFICATE OF SERVICE

  In accordance with Federal and Local Rules, I hereby certify that on the 29 th day, of July 2019, I
  have filed the foregoing with the Clerk using the CM/ECF system, which will send a true copy
  thereof to the following recipients, via the CM/ECF system.


  DOCUMENT: PLAINTIFF’S DECLARATION OF COSTS
  DOCUMENT: Exhibit 12




         Auto Mart et al.
         C/O Michael McKinnon
         mgmckinnon@msn.com
         P: 303-438-4000
                                                                             /s/ Tiffany Grays, pro se


                                                                                Tiffany Grays, pro se
                                                                                     PO Box 472322
                                                                                   Aurora CO, 80047
                                                                                      (720) 623-1883




                                                   4
